Title: From Benjamin Franklin to [Peter Franklin], 21 May 1757
From: Franklin, Benjamin
To: Franklin, Peter


Dear Brother,
Woodbridge, N Jersey May 21. 1757
I have been now near 6 Weeks waiting for the Sailing of the Pacquet, and know not yet when she is like to sail.
I received yours of the 7th Inst. with the Invoice and Memorandum, which I shall endeavour to comply with. As to the Pay, I expect not to meddle with your Paper Currency; for I always lose by it. With the Goods I shall send Directions about the Time and Manner of Payment.
My Love to dear Sister and Thanks for your and her kind Wishes and Prayers, is all at present from Your affectionate Brother
B Franklin
My Wife is here, but Billy and Sally are at New York. If they were present they would join with her in Love to you, Duty, &c.
 
Endorsed: Brother & Sisters Letters & my Coppies The Price Currant [Janury?] you of the Last Payment.